EXHIBIT 10.1

 

September 20, 2016

 

Noah Davis

President

Brown Technical Media Corp.

1517 San Jacinto Street

Houston, Texas 77002

 

Ladies and Gentlemen:

 

The purpose of this binding letter of intent is to set forth certain
understandings and agreements between Panther Biotechnology, Inc., a Nevada
corporation ("Panther"), and Brown Technical Media Corporation, a Texas
corporation ("Brown") with respect to the potential acquisition by Panther of
Brown (the "Transaction").

 

Item   Description       1. Structure  

Brown is a privately held corporation. Panther is a publicly traded corporation
currently quoted on the OTC Markets and filing reports with the Securities and
Exchange Commission (the "SEC") under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), shares of whose common stock were registered on a
registration statement filed under the Securities Act of 1933, as amended (the
"Securities Act").

 

Panther will purchase 100% of the common stock of Brown via a Share Exchange
Agreement (the “SEA”). Brown’s business and operations will be the surviving
business and operations of Panther; and simultaneously Panther will conduct a
private placement offering (the "PPO") of its Common Stock on the terms
described below. The SEA shall be structured to be tax free to Brown
shareholders.

 

The anticipated closing date for the SEA and at least the Minimum PPO (as
defined below) (the "Closing Date") will be on or before December 31, 2016,
subject to completion and delivery of audited and interim unaudited financial
statements of Brown and pro forma financial statements, all compliant with
applicable SEC regulations for inclusion under Item 2.01(f) and/or 5.01(a)(8) of
SEC Form 8-K (the "Financial Statements").

         

The closing of the SEA will occur upon (a) the closing of at least the Minimum
PPO, (b) the completion and delivery by Brown to Panther of the Financial
Statements and (c) execution of definitive documentation of the SEA and the
other transactions described in this Letter of Intent (collectively, the
"Transaction" or "Transactions") satisfactory to the parties.

 

All references in this Letter of Intent to "$" or "dollars" are to United States
dollars, unless otherwise specifically provided.

 

 



 1 

 

 

Item   Description       2. Merger and Split-Off  

The definitive SEA among Panther and Brown (the “Definitive Agreement”) will
contain customary representations and warranties for a transaction of this type,
as mutually agreed between the parties, including the following representations,
warranties and covenants to be made by Panther on the date of the Definitive
Agreement and on the Closing Date:

 

(a) Panther is a US corporation in good standing whose shares are presently
eligible for quotation on the OTC Markets (or another over-the-counter market to
be agreed on) and not subject to any notice of suspension or delisting;

 

(b) Panther has complied with all applicable federal and state securities laws
and regulations, including being current in all of its reporting obligations
under federal securities laws and regulations; and all prior issuances of
securities have been either registered under the Securities Act, or exempt from
registration and there are no outstanding SEC comments; and Panther is not in
violation or breach of, conflict with, in default under (with or without the
passage of time or the giving of notice or both) any provisions of (a) Panther
incorporation documents or (b) any mortgage, indenture, lease, license or any
other agreement or instrument;

 

(c) no order suspending the effectiveness of any registration statement of
Panther under the Securities Act or the Exchange Act has been issued by the SEC
and, to Panther's knowledge, no proceedings for that purpose have been initiated
or threatened by the SEC;

 

(d) Panther is not and has not, and the past and present officers, directors and
affiliates of Panther are not and have not, been the subject of, nor does any
officer or director of Panther have any reason to believe that Panther or any of
its officers, directors or affiliates will be the subject of, any civil or
criminal proceeding or investigation by any federal or state agency alleging a
violation of securities laws;

 

 

 



 2 

 

 

Item   Description            

(e) Panther is not and has not been the subject of any voluntary or involuntary
bankruptcy proceeding, nor is it or has it been a party to any material
litigation or, within the past four years, the subject of any threat of material
litigation; litigation shall be deemed "material" if the amount at issue exceeds
the lesser of $10,000 per matter or $25,000 in the aggregate;

 

(f) Panther has not, and the past and present officers, directors and affiliates
of Panther have not, been the subject of, nor does any officer or director of
Panther have any reason to believe that Panther or any of its officers,
directors or affiliates will be the subject of, any civil, criminal or
administrative investigation or proceeding brought by any federal or state
agency, no persons described in Rule 506(d) are subject to any Rule 506(d)
disqualifications and no disclosures are required to be made regarding such
persons under Rule 506(e);

 

(g) Panther does not, on the Closing Date, have any liabilities, contingent or
otherwise, including but not limited to notes payable and accounts payable,
except as set forth in the Definitive Agreement (which shall not exceed $25,000
in the aggregate, exclusive of professional fees and expenses related to the
Transactions and Brokers' Fees (as defined below), which are payable as set
forth below); and

 

(h) the issued and outstanding share capital of Panther, immediately prior to
the Closing Date, has been duly authorized and is validly issued, is fully paid,
non-assessable, and has been issued in accordance with all applicable laws,
including, but not limited to, the Securities Act and state Blue Sky laws.

 

The Definitive Agreement will contain customary indemnification provisions to
secure breaches of representations and warranties reasonably satisfactory to the
parties and such other terms and provisions as shall be mutually agreed upon
between Brown and Panther consistent with the provisions in this Letter of
Intent.

 

Closing of the SEA and of at least the Minimum PPO will each be a condition
precedent to the other and will occur simultaneously.

 

The Definitive Agreement will replace and supersede the terms of this Letter of
Intent.

        3.

Private Placement Offering



  Panther will conduct a private placement offering pursuant to Regulation D
(506b) under the Securities Act and any and all applicable state securities laws
(the "PPO") for a minimum of $250,000 (the "Minimum PPO").

 

 

 



 3 

 

 

Item   Description       4. Consideration; Capitalization  

Upon the closing of the Definitive Agreement and the Minimum PPO, Panther shall
have an authorized capitalization of 100,000,000 shares of Common Stock. Each
share of Common Stock will be entitled to one vote per share.

 

In consideration for the SEA, the shareholders of Brown will receive, in
exchange for all of the outstanding shares of capital stock of Brown, on a
fully-diluted basis, an aggregate of 12,000,000 restricted shares of Panther
Common Stock.

 

Upon reaching any of the milestones below in any fiscal year (provided that
multiple targets may be met in each year with additional shares being issued for
such multiple target, but additional shares will only be issued for each target
one time (i.e., only a maximum of an additional 48,000,000 shares will be
issued)), prior to 10 full fiscal years from closing, as follows, the following
additional shares of Panther will be issued:

 

Annualized Annual Revenue Target                      Additional Shares

$9,000,000                                                                    12,000,000

$16,000,000                                                                  12,000,000

$25,000,000                                                                  12,000,000

$36,000,000                                                                  12,000,000

 

On the Closing Date, the Board of Directors of Panther shall have adopted a
4,500,000-share Equity Incentive Plan (the "EIP") for the future issuance, at
the discretion of the Board, of incentive awards to officers, key employees,
consultants and directors.

 

The actual and fully diluted capitalizations of Panther upon Closing of the SEA
will be mutually agreed upon between the parties.

        5. Financial Statements of Brown; Signing Date   On or prior to the
Closing Date, Brown shall provide the Financial Statements. It is contemplated
that the definitive agreements (e.g., the Definitive Agreement, PPO agreements)
will be signed on or before the last day of the Exclusivity Period (as
hereinafter defined).         6.

Board of Directors; Officers ; Employment

Agreements

  On the Closing Date, the Board of Directors of Panther shall be of the size
and have the members that Brown and Panther shall mutually agree.

 

 

 



 4 

 

 

Item   Description             On the Closing Date, those mutually agreed upon
officers and directors of Panther shall resign and, simultaneously therewith,
(a) the new Board of Directors shall be appointed as described above; and (b)
such officers shall be appointed as shall be determined by Brown, to include
Evan Levine as Chief Executive Officer and Executive Chairman, Noah Davis as
President and Chief Operating Officer and Steven Plumb as Chief Financial
Officer (collectively referred to herein as the “Officers”). The Officers,
shall, upon the Closing, each have an employment agreement with Panther (with a
minimum term of four (4) years) mutually satisfactory to Brown, Panther and the
employee.         7. Restriction on Sale; No Shorting  

All securities issued pursuant to the SEA will be "restricted securities" as
defined in Rule 144 and shall be subject to all applicable resale restrictions
specified by federal and state securities laws.

        8. Conditions to Closing; Name Change  

The Definitive Agreement shall include certain customary and other closing
conditions including the following:

 

(a) consummation of all required definitive instruments and agreements,
including, but not limited to, the Definitive Agreement, PPO offering documents,
the EIP and employment agreements as specified in Section 7, in forms acceptable
to Panther and Brown;

 

 

 



 5 

 

 

Item   Description            

(b) obtaining by Panther and Brown of all necessary board and stockholder
approvals, including but not limited to Panther Board adopted EIP, to be
approved by stockholders within 12 months thereafter;

 

(c) satisfactory completion by Panther and Brown of all necessary business,
technical and legal due diligence;

 

(d) the completion of the offer and sale of the Minimum PPO;

 

(e) no material adverse change with respect to Brown or Panther;

 

(f) no material pending or threatened litigation against Panther or Brown;

 

(g) obtaining any required consents of other parties to existing agreements with
Brown and Panther; and

 

(h) receipt by Panther of the Financial Statements.

 

In connection with the Transactions, Panther will change its name to such name
as is specified by Brown.

        9. Pre-Closing Covenants   Panther and Brown shall each cooperate with
the other and use their reasonable best efforts to complete their due diligence
and to execute and deliver the Definitive Agreement and all other documents
necessary or desirable to effect the Transactions as soon as possible and to
thereafter satisfy each of the conditions to closing specified thereunder.
Panther shall, prior to closing, or the termination of this Letter of Intent,
operate only in the ordinary course, unless pre-approved in writing by Brown.  
      10. Costs and Expenses   Brown and Panther will each incur legal and other
costs and expenses in connection with the negotiation of the Transactions and
certain due diligence activities relating thereto.



    11. Exclusivity; Due Diligence  

From and after the date of the execution of this Letter of Intent through and
including December 31, 2016 (the "Exclusivity Period"), Brown and Panther on
behalf of themselves and their affiliates, hereby covenant and agree that they
will not enter into any public offering, merger, combination, divestiture, share
exchange, stock sale, financing, joint venture, sale and/or acquisition
agreement in whatever form, except for agreements in the ordinary course of
business, or enter into any other transaction that would preclude the
consummation of the PPO and the SEA consistent with the terms set forth in this
Letter of Intent (each an “Alternative Proposal”).

 

As it would be very difficult to measure the damages which would result to
either party from a breach by the other party or its principals of their
representations, undertakings, warranties and covenants contained in this Letter
of Intent, each party shall have the right to have such representations,
undertakings, warranties and covenants specifically enforced by a court of
competent jurisdiction. The parties, hereby recognize and acknowledge that
irreparable injury, harm and damage shall result to the business of the other
party in the event of a breach or threatened breach by such party of the terms
and conditions of this Letter of Intent. Therefore, each party agrees that the
other party shall be entitled to an injunction restraining such party and/or its
officers, directors, employees, agents, representations and advisors, from
engaging in any activity, including entering into discussions or negotiations
relating to an Alternative Proposal or the provision of non-public information
relating to the party to any third party, constituting such breach or threatened
breach. Neither party shall be required to post any bond in connection with any
such action. Nothing contained herein shall be construed as prohibiting either
party from pursuing any other remedies available to it at law or in equity for
such breach or threatened breach, including, but not limited to, recovery of
damages.

 

During the Exclusivity Period, each party will provide each other and their
respective representatives, officers, directors, employees, advisors or agents
(“Representatives”) with reasonable access to their respective facilities,
personnel, books, records and documents to allow one another to conduct
reasonable and customary due diligence for the purpose of evaluating the
Transactions, and each shall use its commercially reasonable efforts to provide
all documents and information to be requested by the other.

       

 



 6 

 

 

Item   Description         12. Governing Law   This Letter of Intent shall be
governed and construed in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts or choice of laws thereof.    
    13. Termination and Effects of Termination   The obligations of the parties
to each other under this Letter of Intent shall terminate upon the first to
occur of (i) mutual agreement of the parties to terminate this Letter of Intent,
(ii) the expiration of the Exclusivity Period, or (iii) the execution and
delivery of a Definitive Agreement among Brown and Panther, provided that the
provisions and obligations of the parties created by Sections 10, 12 and 14
hereof and the last sentence of this Section 13 shall survive the termination of
this Letter of Intent.         14. Confidentiality   Each of the parties to this
Letter of Intent agrees to maintain the confidentiality of the terms of this
Letter of Intent and the Transactions, and not to use any information it may
learn about the other party for any purpose other than to consummate the
Transactions, provided that Panther may file this agreement as required under
the Securities Act. Further, no disclosure of any information concerning this
Letter of Intent, the Transactions or any confidential information delivered by
either party to the other pursuant to this Letter of Intent or the Transactions
shall be disclosed to any other person unless such disclosure is reasonably
necessary in connection with the purposes of this Letter of Intent and until
such other person shall have first executed and delivered a written
confidentiality agreement (or is otherwise legally bound by reasonably
comparable confidentiality obligations existing under contract or pursuant to
the terms of his or her work with any party to this Agreement) by which such
person agrees to hold in confidence such confidential information. The
obligations of the parties (and of such other persons to whom confidential
information is delivered) pursuant to this paragraph shall continue
indefinitely, except as otherwise required by applicable law, governmental
regulation, stock exchange rule or court order.         15. Authority  

Each party shall have the necessary power and authority to execute and deliver
the Definitive Agreement and to consummate the Transactions contemplated hereby.

 

Any individual executing this Letter of Intent on behalf of an entity has
authority to act on behalf of such entity and has been duly and properly
authorized to sign this Letter of Intent on behalf of such entity.

        16. Severability   Every provision of this Letter of Intent is intended
to be severable.  If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.  In the event a court of competent jurisdiction
determines that any provision of this Letter of Intent is invalid or against
public policy and cannot be so reduced or modified so as to be made enforceable,
the remaining provisions of this Letter of Intent shall not be affected thereby,
and shall remain in full force and effect.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 

 



 7 

 

 

Please indicate your acceptance of the terms outlined in this letter agreement
regarding the Transaction as set forth herein.

 

  PANTHER BIOTECHNOLOGY, INC.         By: /s/ Evan Levine   Name: Evan Levine  
Title: Chief Executive Officer         AGREED TO AND ACCEPTED:         This 20
th day of September, 2016         BROWN TECHNICAL MEDIA CORP.         By: /s/
Noah Davis   Name: Noah Davis   Title:   President

 

 

 

 

 



 8 



